Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive the amendments filed 26 October 2022.  Claims 1, 11 and 17 are amended.  Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. United States Patent Application Publication No.  2009/0198793 in view of Kakie United States Patent Application Publication No.  2009/0228734.

As per claim 1, Paul teaches the method performed by a processor of a network device, the method comprising: initiating a boot sequence of the network device [content delivery service (pp 0016); problems during update or boot (pp 0002)]];
during at least a portion of the boot sequence, transmitting to a computing device, a first wireless packet comprising data indicating a boot status of the network device, wherein the boot status indicates the network device is booting, and wherein while performing the boot status the network device is not operational for use as part of a network [boot process and boot reporting component report boot status information (pp 0017); service receivers connected via wireless means (pp 0018); data packet facilitates boot status (pp 0033)]; and
transmitting, to the computing device, a second wireless packet comprising data indicating the boot status of the network device, wherein the boot status indicates the network device has finished booting, and wherein the network device is operational for use as part of the network as a result of a boot sequence being completed [boot reporting component relays status information (pp 0020-0021)].
Paul does not explicitly teach boot status indicates booting and finished booting.  However, in analogous art, Kakie teaches boot status indicates booting and finished booting (pp 0054-0055)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the remote status of Paul with the boot status of Kakie.  A person of ordinary skill in the art would have been motivated to do this to stay updated on the state of a device.  

As per claim 2, Paul in view of Kakie teach the method of claim 1, wherein transmitting the first wireless packet comprises transmitting a first wireless packet comprising data indicating an adoption status of the network device [Paul: connection status (pp 0019-002)].  

As per claim 3, Paul in view of Kakie teach the method of claim 1, wherein transmitting the first wireless packet comprises transmitting a first wireless packet comprising data indicating an uptime status of the network device [Paul: (real time status reporting (pp 0019)].  

As per claim 4, Paul in view of Kakie teach the method of claim 1, wherein transmitting the first wireless packet comprises transmitting the first wireless packet based on instructions executed by a bootloader of the network device [Paul: status information from software driver acquired by application thread (pp 0003, 026)].  

As per claim 5, Paul in view of Kakie teach the method of claim 1, wherein both the first wireless packet and the second wireless packet are Bluetooth® low energy (BLE) Advertisement packets [Paul: Bluetooth packet (pp 0018)].  

As per claim 6, Paul in view of Kakie teach the method of claim 1, wherein the network device is a wireless access point  [Paul: systems employable in computers, settop boxes (pp 0034)].  

As per claim 7, Paul in view of Kakie teach the method of claim 1, wherein the network device is a network switch [Paul: systems employable in computers, settop boxes (pp 0034)].  

As per claim 8, Kim in view of Kakie teach the method of claim 1, wherein the network device is a camera [Paul: devices include visual device (pp 0032)].  

As per claim 9, Paul in view of Kakie teach the method of claim 1, wherein the network device is a router [Paul: systems employable in computers, settop boxes (pp 0034)].  

As per claim 10, Paul in view of Kakie teach the method of claim 1, wherein the network device is a home automation device[Paul: content delivery system (pp 0016)].  

As per claim 17, Paul teaches computing device comprising: radio hardware configured to receive, from a network device, (i) a first wireless packet during at least a portion of a boot sequence of the network device and (ii) a second wireless packet a processor configured to: in response to the radio hardware receiving the first wireless packet, control a user interface to provide a first indication that the network device is currently booting  [boot process and boot reporting component report boot status information (pp 0017); service receivers connected via wireless means (pp 0018); data packet facilitates boot status (pp 0033); [boot reporting component relays status information (pp 0020-0021)]; and
in response to the radio hardware receiving the second wireless packet, control the user interface to provide a second indication that the network device has finished booting [remote device receives boot information (pp 0020, 0022, 0030)].  
Paul does not explicitly teach boot status indicates booting and finished booting.  However, in analogous art, Kakie teaches boot status indicates booting and finished booting (pp 0054-0055)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the remote status of Paul with the boot status of Kakie.  A person of ordinary skill in the art would have been motivated to do this to stay updated on the state of a device.  

As per claim 18, Paul in view of Kakie teaches the computing device of claim 17, wherein the computing device further comprises the user interface [Paul: graphical user interface (pp 0025)].  

As per claim 19, Paul in view of Kakie teaches the computing device of claim 17, wherein controlling the user interface to provide a first indication that the network device is currently booting comprises transmitting, to a mobile device, a first notification that the network device is currently booting, wherein the mobile device is configured to receive the first notification and responsively display, on a user interface of the mobile device, a first visual indication that the network device is currently booting, and wherein controlling the user interface to provide a second indication that the network device has finished booting comprises transmitting, to the mobile device, a second notification that the network device has finished booting, wherein the mobile device is configured to receive the second notification and responsively display, on the user interface of the mobile device, a second visual indication that the network device has finished booting [event based mechanism give status (pp 0025-0026); data packets transmit boot status information (pp 0033); mobile communication device (pp 0034)].  

As per claim 20, Paul in view of Kakie teaches the computing device of claim 17, wherein the computing device is a wireless access point, and wherein the user interface is a user interface of a mobile device, different from the computing device [boot status information can be reported to a third party (pp 0030-0031); mobile communication device (pp 0034)].  

Claims 11-16 are rejected under the same rationale as claims 1-10 as they do not further limit or define over the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

UZMA . ALAM
Primary Examiner
Art Unit 2457



/UZMA ALAM/Primary Examiner, Art Unit 2457